Title: To Thomas Jefferson from Henry Dearborn, 18 October 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Octobr 18th. 1807
                        
                        Since I had the honor of speaking to you on the subject of the satisfaction demanded from Great Britain, I
                            find that subsiquent to the final agrement, as to the extent of the demand we ought to make for satisfaction, it was
                            agreed that the demand should not only be for security against simmilar insults in future, but against all impressments,
                            as well from our Merchantmen, as Ships of War.  the extention of the demand for satisfaction having been agreed on after I
                            left the City the second time, and not having heard it mentioned after my second return to the City, I had taken it for
                            granted that no alterations of any conciderable importance had been made in the instructions to our Ministers after I left
                            the City, and I have ventured to assert to several Gentlemen, that your demand for satisfaction had been confined to the
                            attack on the Chesapeake, and that it was not intended to connect that hostile act, with any complaints of a prior date.—when the Instructions are made public, it will appear that I was either Ignorant of their extent, or that I intended to
                            deceive those to whome I stated that part of them which relates to the point about which I have been mistaken and it has
                            been on that point alone, that I have made any communication— 
                  with sentiments of the most respectfull esteem, I am Sir
                            Your Humbe. Servt.
                        
                            H. Dearborn
                            
                        
                    